Beqyles, J.
1. The original petition (in trover) containing no averment that title to. the property sued for was not in the defendant, or that the defendant was not entitled to its possession, or that the plain- , tiff had either the title or the right of possession thereof, no cause of action was set forth. .
2. The amendment allowed did not remedy this defect in the .petition,, and *470therefore the court erred in allowing the same over the objection of the defendant.
Decided January 11, 1916.
Trover; from city court of Valdosta — Judge Cranford. March 3, 1915.
Dan B. Bruce, for plaintiff in error.
Patterson & Gopeland-, J. Monroe Bussell, contra.
3. The petition as amended was also fatally defective for the reason that it contained no allegation that the property in question had been sold by the cropper without the landlord’s consent.
4. The court erred in overruling the general demurrer to the petition.

Judgment reversed.